Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-19-00575-CV

                      IN THE ESTATE of Carlos AGUILAR, Deceased

                  From the County Court at Law No. 2, Webb County, Texas
                            Trial Court No. 2012-PB4-000048-L2
                        Honorable Victor Villarreal, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, this cause is REINSTATED on the
docket of this court, the parties’ Joint Motion to Dismiss Appeal is GRANTED, and this appeal is
DISMISSED. Costs of appeal are assessed against the party that incurred them.

       SIGNED June 23, 2021.


                                               _________________________________
                                               Lori I. Valenzuela, Justice